



COURT OF APPEAL FOR ONTARIO

CITATION: Mancinelli v. Royal Bank of Canada, 2018 ONCA 652

DATE: 20180718

DOCKET: C64775

Hoy A.C.J.O., Brown and Trotter JJ.A.

BETWEEN

JOSEPH S. MANCINELLI, CARMEN PRINCIPATO, DOUGLAS
    SERROUL, LUIGI CARROZZI, MANUEL BASTOS and JACK OLIVEIRA in their capacity as
    THE TRUSTEES OF THE LABOURERS PENSION FUND OF CENTRAL AND EASTERN CANADA, and
    CHRISTOPHER STAINES

Plaintiffs (Appellants)

and

ROYAL BANK OF CANADA, RBC CAPITAL MARKETS LLC, BANK OF
    AMERICA CORPORATION, BANK OF AMERICA, N.A., BANK OF AMERICA CANADA, BANK OF
    AMERICA NATIONAL ASSOCIATION, THE BANK OF TOKYO MITSUBISHI UFJ LTD., BANK OF
    TOKYO-MITSUBISHI UFJ (CANADA), BARCLAYS BANK PLC, BARCLAYS CAPITAL INC.,
    BARCLAYS CAPITAL CANADA INC., BNP PARIBAS GROUP, BNP PARIBAS NORTH AMERICA
    INC., BNP PARIBAS (CANADA), BNP PARIBAS, CITIGROUP, INC., CITIBANK, N.A.,
    CITIBANK CANADA, CITIGROUP GLOBAL MARKETS CANADA INC., CREDIT SUISSE GROUP AG,
    CREDIT SUISSE SECURITIES (USA) LLC, CREDIT SUISSE AG, CREDIT SUISSE SECURITIES
    (CANADA), INC., DEUTSCHE BANK AG, THE GOLDMAN SACHS GROUP, INC., GOLDMAN, SACHS
    & CO., GOLDMAN SACHS CANADA INC., HSBC HOLDINGS PLC, HSBC BANK PLC, HSBC
    NORTH AMERICA HOLDINGS INC., HSBC BANK USA, N.A., HSBC BANK CANADA, JPMORGAN
    CHASE & CO., J.P.MORGAN BANK CANADA, J.P.MORGAN CANADA, JPMORGAN CHASE BANK
    NATIONAL ASSOCIATION, MORGAN STANLEY, MORGAN STANLEY CANADA LIMITED, ROYAL BANK
    OF SCOTLAND GROUP PLC, RBS SECURITIES, INC., ROYAL BANK OF SCOTLAND N.V., ROYAL
    BANK OF SCOTLAND PLC, SOCIÉTÉ GÉNÉRALE S.A., SOCIÉTÉ GÉNÉRALE (CANADA), SOCIÉTÉ
    GÉNÉRALE, STANDARD CHARTERED PLC, UBS AG, UBS SECURITIES LLC
and
UBS BANK (CANADA)

Defendants (Appellants)

Kirk M. Baert, Celeste Poltak and Louis Sokolov, for the
    appellants

Lara Jackson, Wendy Berman and Christopher Horkins, for
    the respondents, the Bank of Montreal, BMO Financial Corp., BMO Harris Bank
    N.A., BMO Capital Markets Limited

Paul Le Vay, Brendan van Niejenhuis and Benjamin Kates,
    for the respondents, Toronto Dominion Bank, TD Bank, N.A., TD Group Holdings,
    LLC, TD Bank USA, N.A. and TD Securities Limited

Heard: May 14, 2018

On appeal from the order of Justice Paul Perell of the Superior
    Court of Justice, dated December 11, 2017.

COSTS ENDORSEMENT

[1]

Following the release of our reasons in this
    matter, the respondents advised that the court had misapprehended the
    appellants oral costs submissions and the parties had not agreed to the
    amounts submitted by the appellants and subsequently reflected in the costs
    disposition in the reasons as agreed by the parties. The respondents sought to
    provide, and the court permitted the parties to provide, further written
    submissions on the issue of the quantum of the costs the respondents must pay
    to the appellants.

[2]

We have received and reviewed those submissions.

[3]

They do not persuade us to alter the costs of
    the appeal ordered in the reasons: the appellants shall be entitled to their
    costs of the appeal, fixed in the all-inclusive amount of $50,000, payable to
    $25,000 by TD, and as to $25,000 by BMO.

[4]

However, they do persuade us that the costs of
    the motion below that we ordered BMO and TD to pay the appellants should be
    altered. BMO and TD shall each pay the appellants the sum of $45,000 (a total
    of $90,000) as costs of the motion below, and not the greater amounts provided
    in the reasons.

Alexandra Hoy
    A.C.J.O.

D.M. Brown J.A.

G.T. Trotter J.A.


